Citation Nr: 0827443	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-15 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an anxiety 
condition.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for a stomach 
condition.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to December 
1957 and from February 1958 to April 1964.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefits sought on 
appeal.

The issues of entitlement to service connection for COPD and 
a stomach condition are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence, overall, shows that it is at 
least as likely as not that the veteran's current anxiety 
disorder was incurred during active duty.  


CONCLUSION OF LAW

Service connection for an anxiety disorder is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The veteran contends that he now has an anxiety disorder as a 
result of exposure to fuel fumes and cleaning oil fumes while 
on active duty.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Based on a thorough review of the record, and giving the 
veteran the benefit of the doubt, the Board finds that the 
competent medical evidence supports the veteran's claim for 
service connection for an anxiety disorder.

The veteran's service medical records include a March 1960 
diagnosis of dyspnea, secondary to or associated with 
inhalation of hydrocarbon fuels.  In August 1960, the veteran 
was put on permanent profile due to intolerance to fuel 
fumes.  He was disqualified from working around fuel fumes or 
cleaning oil fumes.  The veteran's service medical records 
also include numerous complaints of nervous tension, 
nervousness and anxiety.  His separation report of medical 
history provides that he indicated depression or excessive 
worry and nervous trouble.  The physician's summary section 
indicates frequent trouble sleeping, depression and nervous 
trouble since 1959.  The report of the veteran's separation 
medical examination provides that at that time the veteran 
underwent evaluation by the psychiatric clinic.  The 
corresponding report provides that the veteran had a history 
of periodic episodes of nervousness, depression, nervous 
stomach, etc, which were primary reactions of situational 
distress.  At that time, the veteran was not suffering from 
any mental illness of sufficient degree to warrant any action 
under the provisions of AFM 35-4 and was therefore 
psychiatrically cleared for discharge.  

The report of a June 2004 VA psychiatric examination provides 
that the veteran's electronic medical records were reviewed 
and sets forth the veteran's pertinent medical history, 
including significant in-service exposure to fuel fumes.  The 
Axis I diagnosis was anxiety disorder due to medical 
condition (petroleum and asbestos exposure), provisional; 
rule out: cognitive disorder not otherwise specified 
secondary to [post-service] head injury.  In a discussion 
section, the examiner stated that the veteran's anxiety 
condition was related to the veteran being severely 
intolerant of petroleum products.

The Board finds that this positive VA medical opinion is 
credible and supports the veteran's claim.  The history of 
significant in-service exposure to fuel fumes, set forth in 
the VA examination report, appears correct when compared to 
the veteran's service medical records.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  

Looking at the competent medical evidence as a whole, which 
includes in-service findings and a positive post-service 
nexus opinion, the Board finds that it is at least as likely 
as not that the veteran's current anxiety disorder was 
incurred during active duty.  Accordingly, granting the 
veteran the benefit of the doubt, service connection for an 
anxiety disorder is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for an anxiety disorder is granted.  


REMAND

The VCAA requires, among other things, that VA assist a 
claimant in obtaining evidence.  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).

The veteran contends that he has COPD and a stomach condition 
due to service, including exposure to petroleum products 
while on active duty.  

The veteran implicitly relates that his pulmonary and stomach 
symptoms continued after service.  He is competent to testify 
as to continuity of such observable symptomatology.  Lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The veteran's service medical records reflect repeated 
treatment for stomach complaints, at times related to his 
complaints of nervousness.  Diagnoses included gastritis and 
functional GI disturbance.  A March 1960 record provided a 
diagnosis of dyspnea, secondary to or associated with 
inhalation of hydrocarbon fuels.  In August 1960, the veteran 
was put on permanent profile due to intolerance to fuel 
fumes.  He was disqualified from working around fuel fumes or 
cleaning oil fumes.  

The report of a June 2004 VA examination provides that the 
veteran's claims file was not available for review.  It sets 
forth the veteran's contentions linking his COPD and stomach 
condition to in-service exposure to petroleum products.  The 
report also observes that he was a smoker.  The report 
provides a diagnosis of gastroesophageal reflux disease 
(GERD); COPD; and history of intolerance to petroleum 
products - veteran refrains from exposure to this and had no 
acute or recent presentation with this diagnosis.  However, 
the examiner failed to address whether it was at least as 
likely as not that the veteran's current GERD and COPD were 
related to his in-service stomach complaints, dyspnea and 
intolerance to fuel fumes.  Such an opinion is required for 
the proper adjudication of the veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to 
determine the nature, extent and etiology 
of any stomach condition that may be 
present, including GERD.  The claims file 
must be made available to the examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including that set forth 
above), and the results of the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current stomach condition that may be 
present, including GERD, is related to 
the stomach complaints and/or intolerance 
to fuel fumes reflected in the veteran's 
service medical records.  

The examiner is requested to provide a 
rationale for any opinion expressed. If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

2.  Arrange for an examination to 
determine the nature, extent and etiology 
of any pulmonary condition that may be 
present, including COPD.  The claims file 
must be made available to the examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including that set forth 
above), and the results of the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
pulmonary condition that may be present, 
to include COPD, is related to the 
dyspnea and/or intolerance to fuel fumes 
reflected in the veteran's service 
medical records.

The examiner is requested to provide a 
rationale for any opinion expressed. If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

3.  Then, readjudicate the veteran's 
claims for service connection for COPD 
and a stomach condition.  If any benefit 
sought on appeal remains denied, provide 
the veteran with an SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


